Citation Nr: 0212988	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-42 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
(other than skin cancer).

2.  Entitlement to service connection for skin cancer, 
including basal cell carcinoma, to include as due to exposure 
to ionizing radiation.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an original compensable disability rating 
for allergic rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 1996.  That decision denied the veteran's 
claims of entitlement to service connection for allergies, 
asthma, sinusitis, scarring of the lungs, skin cancer, hair 
loss, tinnitus, migraine headaches, low blood pressure, and 
residuals of exposure to ionizing radiation; and the 
veteran's application to reopen a claim for service 
connection for a skin rash.  The issues of allergies, asthma, 
sinusitis, skin rash, skin cancer, tinnitus, migraine 
headaches, and residuals of exposure to ionizing radiation 
were duly appealed.

The RO granted the veteran's claim of entitlement to service 
connection for allergies, asthma, and sinusitis in a rating 
decision in June 1997.  The veteran appealed the initial 
noncompensable rating of the allergic rhinitis and sinusitis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1951 to August 1955.

2.  Subsequent to the issuance of the August 2002 decision, 
the Board was notified by the Department of Veterans Affairs 
(VA) Veterans Benefits Administration, that the veteran died 
on July [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 7, 2002, the Board issued a decision addressing the 
veteran's claim. Thereafter, the Board was notified that the 
veteran had died on July [redacted], 2001; the Board subsequently 
received a Certificate of Death that confirmed the veteran's 
date of death.

The veteran's death prior to the Board's August 7, 2002 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).  Because the Board was without 
jurisdiction to render the August 7, 2002 decision when the 
decision was entered, that decision has been VACATED by a 
separately issued Board Order to Vacate.  See generally, 
38 C.F.R. § 20.904 (2001). 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2001).
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


